Case 2:18-mj-00152-EFB Document 161-14 Filed 05/22/19 Page 1 of 2




                                                                    EXHIBIT 75
     Case 2:18-mj-00152-EFB Document 161-14 Filed 05/22/19 Page 2 of 2




                                      HAI\TDWRITTEN STATEMENT

I, the undersigned,                                       , born 1954, a resident of Al-Anbar
province, city of Rawalu near Mohammed El-Fatih mosque, declare, possessing full mental
c ap acity, the following :

On612212014, a group from terrorist ISIS carrying various weapons and in vehicles killed my
son, the victim, (Ihsan Abd El-Hafiz Jasim), who was working in the police, one day after their
taking control of the city of Rawah. Our house was surrounded by groups of terrorist ISIS and
they opened fire on my son when he exited the house door after sunset to fum on the generator
after the electricity had been cut off, and he was killed. After they left, he was taken by
ambulance to the hospital, but he passed away because of the seriousness of his rnjury. I did not
identifr any of the terrorists that attacked us. This, bearing in mind that I did not request a
complaint against the person named (Omar Abdulsattar Ameen El-Rawi), and he was not among
the attackingterrorists, andlhave not seen him formore than 10 years, as I heard from the
residents of the area that he emigrated out of Iraq to a country I do not know exacfly. I did not
see him or hear of his presence in the city of Rawah either before my son's murder or after it. I
rule out him being accused because I know Omar and know his family and there are no problems
between us, and I did not hear of there being a problem between him and my son, the victim,
Ihsan, but in fact our relationship with them was good. After terrorist ISIS took control of all the
cities of Al-Anbar province and announced their so-called Caliphate, all the terrorists that were
fugitives from the face ofjustice returned and took the masks offtheir faces and announced their
control and their rule over people, but Omar Abdulsattar was not among them. Based on that, I
request the charge against Mr. Omar Abdulsattar Ameen be dropped, suspicion and doubt against
him be lifted, and the relinquishment of any complaint against him, and I request that judicial
procedures against him be stopped, and that he be released, because he is innocent of the
accusation of murdering my son, and this is my statement...



 [Fingerprint]
Personal Right Plaintiff


TRANSLATOR CERTIFICATION                   :

I declare under penalty of perjury: I am a proficient professional Arabic-English translator. On

                 Ei1,   I translated the entire contents of this document from its original Arabic to English,
and I certit,   th;ll   of the above translation is complete and accurate.

Dated:                           at Sacramento, California, [JSA.

                               Translator name:

                              Translator signature:   ,4   I^t   r"*) Gn ruak




                                                                                                    EXHIBIT 75
